DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Joseph Mehrle (Reg. No.45535) on December 27, 2021. 

The application has been amended as follows: 
Please replace claim 1, 3-4, 6, 8, 10-12 with followings: 
1.  	A method, comprising:
detecting a first device of a first individual within a geofenced area of an establishment;
sending an estimated time of arrival to the first device indicated when a second device will arrive in the geofenced area;
determining the second device of a second individual is within the geofenced area of the establishment;
sending a first security role to the first device and a second security role to the second device for performing opening security procedures to open the establishment;
monitoring, through video feeds, the first individual upon entry into the establishment with respect to a first portion of the opening security procedures taken by the first individual once inside the establishment; 
sending real-time progression notifications to the second device with respect to performance of the first portion of the opening security procedures by the first individual;
sending a notification to the second device indicating that the first portion of the opening security procedures has completed and that the second individual is to enter the establishment for completion of a second portion of the opening security procedures; 
monitoring through the video feeds the first individual and the second individual during completion of the second portion of the opening security procedures; and
logging tasks completed with respect to the first portion and the second portion of the opening security procedures in an audit log.

3. 	The method of claim 1 further comprising, monitoring through the video feeds closing security procedures by closing individuals associated with closing the establishment.

4.	The method of claim 1, wherein sending the estimated time of arrival detecting further includes obtaining a current second device location of the second device associated with the second individual; and pushing the estimated arrival time for the second individual to the first device.

6.	The method of claim 1, wherein sending the first security role further includes providing the first security role associated with the first individual to the first device and the second security role associated with the second individual to the second device by pushing an entry instruction to the first device and the second device.

8.	The method of claim 7, wherein sending the real time progression notifications further includes pushing progress updates to the second device reflecting a real-time progress of the first individual in completing the first portion of the opening security procedures. 
	 
10.	The method of claim 1, wherein monitoring the first individual upon entry further includes listening for a keyword spoken by the first individual while the first individual is inside the establishment as detected by one or more microphones located within the establishment.

11.	The method of claim 1, wherein monitoring the first individual upon entry further includes monitoring through the video feeds behaviors and actions of the first individual. 

12.	The method of claim 11, wherein monitoring the first individual upon entry further includes ensuring through the video feeds that only the first individual is present within the establishment during the first portion of the opening security procedures.


Please cancel claim 2 and 13-18.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to FRICTIONLESS SECURITY PROCESSING.

[2]	Prior art was found for the independent claim 19 as follows:
Moretti et al. (US20170054735A1) discloses:
A system, [Fig. 1, and associated text, Para 0020] comprising: 
cameras configured to capture videos outside an establishment and inside the establishment; [i.e. devices 188 may include cameras (image or video), such as security cameras; Fig. 1, and associated text, Para 0056, perform interior and exterior scans of the premises. …provided feeds from one or more security cameras to determine whether unauthorized personnel are in or near the branch.; Fig. 2-3, and associated text, Para 0074]
a first mobile device associated with a first individual; [i.e. requests generated by one or more clients 160; Fig. 1, and associated text, Para 0022, where client 160 may be a laptop/notebook computer, mobile device, smartphone, personal data assistant (PDA), tablet computing device; Fig. 1, Para 0055] 
a second mobile device associated with a second individual; [i.e. requests generated by one or more clients 160; Fig. 1, and associated text, Para 0022, where client 160 may be a laptop/notebook computer, mobile device, smartphone, personal data assistant (PDA), tablet computing device; Fig. 1, Para 0055] 
a server comprising a processor and a non-transitory computer-readable storage medium; [i.e. system 100 is a client-server; Para 0020, oversight system 102 may be any computer or processing device such as, for example, a blade server; Para 0021, oversight system 102 includes a processor 106, executes instructions and manipulates data to perform the operations of the oversight device 102; Fig. 1, and associated text, Para 0027] 
the non-transitory computer-readable storage medium comprising executable instructions representing a security procedure enforcer; [i.e. oversight system 102 also includes memory 122 that stores the instruction, application, algorithms; para 0028, oversight system 102 includes a processor 106, executes instructions and manipulates data to perform the operations of the oversight device 102; Fig. 1, and associated text, Para 0027]
the security procedure enforcer when executed on the processor from the non-transitory computer-readable storage medium causing the processor to perform processing [i.e. processor 106, executes instructions and manipulates data to perform the operations of the oversight device 102; Fig. 1, and associated text, Para 0027] comprising: 
Bach et al. (US10555178B1) discloses:
detecting that the first mobile device is within a geofenced area of the establishment; [i.e. determine which mobile devices 420a-n are disposed within a given geo-fenced area based on the location data received from the mobile devices; c. 11, l. 51-54]
Funabashi et al. (US20170093959A1) discloses:
sending an estimated time of arrival to the first mobile device indicating when the second mobile device will arrive in the geofenced area; [i.e. obtain the time T2, the time at which the second mobile terminal candidate arrives at a location indicated by the location information of the first mobile terminal 20A; Para 0052] 
Bach et al. (US10555178B1) discloses:
determining the second mobile device is within the geofenced area; [i.e. determine which mobile devices 420a-n are disposed within a given geo-fenced area based on the location data received from the mobile devices; c. 11, l. 51-54]
Moretti et al. (US20170054735A1) discloses:
sending a first security role to the first mobile device and a second security role to the second mobile device for performing opening security procedures to open the establishment; [i.e. normal opening activities are performed. These may include any suitable processing steps, including but not limited to, checking local systems (e.g., an ATM) for any signs of tampering or injury, disarming alarms, unlocking or locking outer and inner doors, and other particular activities. In many instances, the process being overseen will be defined by a step-by-step or task-based list or itinerary, such that the local user and remote oversight user can follow a prescribed set of operations to perform the opening; Para 0075; and where a branch opening or closing, where a two bank officers may be required to conduct the morning entry procedures, Para 0084]
monitoring through video feeds the first individual upon entry of the establishment during a first portion of the opening security procedures; [i.e. devices 188 may provide the oversight user with a view from the perspective of the client 160 or the requesting user, allowing review of a particular process, action, or series of actions as if the oversight user was physically by or at the requesting user or client 160; Para 0056, and where a branch opening or closing, where a two bank officers may be required to conduct the morning entry procedures, where the remote officer has access to a camera associated with (and/or in control of or on the person of) the local officer, as well as potential feeds available from one or more cameras, sensors, etc. available at the branch (e.g., security feeds, alarm information, thermostat information, motion detectors, lock information, and others).; Para 0084]
sending real-time progression notifications to the second mobile device with respect to performance of the first portion of the opening security procedures by the first individual; [i.e. information and communication between the local employee and the remote oversight employee may be free-flowing, with the remote oversight employee playing a passive and/or active role in the branch opening procedure.; Para 0077]
sending a notification to the second mobile device indicating that the first portion of the opening security procedures has completed and that the second individual is to enter the establishment [i.e. upon successfully performing the opening process, the local employee can allow other employees into the branch; Fig. 3, and associated text, Para 0076] 
Bolle et al. (US20040104266A1) discloses:
for completion of a second portion of the opening security procedures; [i.e. a vault in a bank that can only be opened by two bank employees, where each employee has a separate key; Para 0016] 
Moretti et al. (US20170054735A1) discloses:
monitoring through the video feeds the first individual and the second individual during completion of the second portion of the opening security procedures; [i.e. oversight user may receive input from a plurality of local connected devices, allowing the remote oversight user to perform interior and exterior scans of the premises. In one example, the remote oversight user may be provided feeds from one or more security cameras to determine whether unauthorized personnel are in or near the branch.; Para 0074]  
 and logging tasks completed with respect to the first portion and the second portion of the opening security procedures in an audit log. [i.e. The information provided to the remote oversight user can be stored at the system level 315, where the information received is logged, as well as the activities performed by the remote and local employees. And the activities performed and the related input can be logged (at 335) in the system level for later review and consideration.; Fig.3, and associated text, Para 0074, logged activity and data is completed, closed, and saved for later use at 335.; Fig.3, and associated text, Para 0076]
Features of claim 19 are found or suggested in different prior arts as shown above, however there is no strong motivation or reasoning found at the time of the invention to combine all prior art of references or modify the teachings of the prior arts of references to arrive at the claimed invention, either singularly or in combination. 

Regarding independent Claim 1, the claim limitations of claim 1 are analogous to independent claim 19 limitations and therefore, allowed on the same premise.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1, 3-12 and 19-20 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488